Case 1:19-cr-00561-LAP Document 14-3 Filed 08/16/19 Page 1 of 11




                    Exhibit C
     CaseCase
          1:11-cv-00691-LAK-RWL
              1:19-cr-00561-LAP Document
                                 Document14-3
                                          2242-8
                                              FiledFiled
                                                    08/16/19
                                                         06/18/19
                                                               PagePage
                                                                    2 of 2
                                                                         11of 11



                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x

CHEVRON CORPORATION,

                          Plaintiff,

         V.                                                        11 Civ. 0691 (LAK)
STEVEN DONZIGER, et al.,


                          Defendants.
------------------------------------- X


    CHEVRON CORPORATION'S RESTRAINING NOTICE TO WELLS FARGO HOME
                                            MORTGAGE, INC.

TO:     Wells Fargo Home Mortgage, Inc.
        A Division of Wells Fargo Bank, N.A.
        463 Broadway
        New York, NY 10013

        In the above entitled action in the United States District Court for the Southern District of

New York, 1 a supplemental judgment was entered on February 28, 2018 in favor of Chevron

Corporation against Steven Danziger, The Law Offices of Steven R. Danziger, Danziger &




1
  The parties to this action are Chevron Corporation (Plaintift) and Defendants Steven Donziger, The Law Offices
of Steven R. Donziger, Donziger & Associates, PLLC, Hugo Gerardo Camacho Naranjo, Javier Piaguaje Payaguaje,
Stratus Consulting, Inc. Douglas Beltman, Anne Maest, Pablo Fajardo Mendoza, Luis Yanza, Frente de Defensa de
Ia Amazonia A/K/A Amazon Defense Front, Selva Viva Selviva Cia, Ltda, Maria Aguinda Salazar, Carlos Grefa
Huatatoca, Catalina Antonia Aguinda Salazar, Lidia Alexandra Aguinda Aguinda, Patricio Alberto Chimbo
Yumbo, Clide RamiroAguinda Aguinda, Luis Armando Chimbo·Yumbo, Beatriz Mercedes Grefa Tanguila, Lucio
Enrique Grefa Tanguila, Patricio Wilson Aguinda Aguinda, Celia Irene Viveros Cusangua, Francisco Matias
Alvarado Yumbo, Francisco Alvarado Yumbo, Olga Gloria Grefa Cerda, Lorenzo Jose Alvarado Yumbo, Narcisa
Aida Tanguila Narvaez, Bertha Antonia Yumbo Tanguila, Gloria Lucrecia Tanguila Grefa, Francisco Victor
Tanguilla Grefa, Rosa Teresa Chimbo Tanguila, Jose Gabriel Revelo Liore, Maria Clelia Reascos Revelo, Maria
Magdalena Rodriguez Barcenes, Jose Miguel lpiales Chicaiza, Heleodoro Pataron Guaraca, Luisa Delia Tanguila
Narvaez, Lourdes Beatriz Chimbo Tanguila, Maria Hortencia Viveros Cusangua, Segundo Angel Amanta Milan,
Octavio Ismael Cordova Huanca, Elias Roberto Piyahuaje Payahuaje, Daniel Carlos Lusitande Yaiguaje, Benancio
Fredy Chimbo Grefa, Guillermo Vicente Payaguaje Lusitante, Delfin Leonidas Payaguaje Payaguaje, Alfredo
Donaldo Payaguaje Payaguaje, Teodoro Gonzalo Piaguaje Payaguaje, Miguel Mario Payaguaje Payaguaje, Fermin
Piaguaje Payaguaje, Reinaldo Lusitande Yaiguaje, Luis Agustin Payaguaje Piaguaje, Emilio Martin Lusitande
Yaiguaje, Simon Lusitande Yaiguaje, Armando Wilfrido Piaguaje Payaguaje, and Angel Justino Piaguage Lucitante.

                                                       1
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-3
                                        2242-8
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  3 of 3
                                                                       11of 11




Associates, PLLC, Hugo Gerardo Camacho Naranjo, and Javier Piaguaje Payaguaje, jointly and

severally, for the sum of $813,602.71, which remains due and unpaid.

       Independent of the $813,602.71 supplemental judgment noted above and for purposes of

completeness, in the above entitled action a judgment was entered on March 4, 2014 in favor of

Chevron Corporation against Steven Donziger, The Law Offices of Steven R. Donziger,

Danziger & Associates, PLLC, Hugo Gerardo Camacho Naranjo, and Javier Piaguaje Payaguaje

that established, inter alia, a constructive trust for the benefit of Chevron on all property,

whether personal or real, tangible or intangible, vested or contingent, that Steven Danziger,

Hugo Gerardo Camacho Naranjo, or Javier Piaguaje Payaguaje have received, or hereafter may

receive, directly or indirectly, or to which Steven Danziger, Hugo Gerardo Camacho Naranjo, or

Javier Piaguaje Payaguaje, now have, or hereafter obtain, any right, title or interest, directly or

indirectly, that is traceable to the Ecuadorian Judgment at issue in the action or the enforcement

of that Judgment anywhere in the world. Chevron has requested that the Court order Danziger to

transfer an additional $1,525,940 to Chevron pursuant to the constructive trust. The Court has

not yet ruled on Chevron's request under the constructive trust.

        Under Rule 69 of the Federal Rules of Civil Procedure and CPLR Section 5222, YOU

ARE HEREBY RESTRAINED, as detailed below.

                                    RESTRAINING NOTICE

        TAKE NOTICE that, pursuant to CPLR 5222(b), which is set forth in full herein, you

are hereby FORBIDDEN to make or suffer any sale, assignment, transfer or interference with

any property in which the judgment debtors have an interest, including, but not limited to, shares

in 245 West 104th Street Housing Corporation or the proprietary lease associated with 245 West




                                                   2
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-3
                                        2242-8
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  4 of 4
                                                                       11of 11



104th Street, #7D, New York, NY 10011, or pay over or otherwise dispose of any debt owed to

the judgment debtors, except as provided in Section 5222.

       TAKE FURTHER NOTICE that this notice includes all property in which the judgment

debtors have an interest hereafter coming into your possession or custody and all debts of any

other person hereafter coming due to the judgment debtors.

       TAKE FURTHER NOTICE that disobedience of this Restraining Notice is punishable

as contempt of court.



                            CIVIL LAW AND PRACTICE RULES

       5222(b) Effect of restraint; prohibition of transfer; duration. A judgment debtor or obligor
       served with a restraining notice is forbidden to make or suffer any sale, assigmnent,
       transfer or interference with any property in which he or she has an interest, except as set
       forth in subdivisions (h) and (i) of this section, and except upon direction of the sheriff or
       pursuant to an order of the court, until the judgment or order is satisfied or vacated. A
       restraining notice served upon a person other than the judgment debtor or obligor is
       effective only if, at the time of service, he or she owes a debt to the judgment debtor or
       obliger or he or she is in the possession or custody of property in which he or she knows
       or has reason to believe the judgment debtor or obligor has an interest, or if the judgment
       creditor or support collection unit has stated in the notice that a specified debt is owed by
       the person served to the judgment debtor or obligor or that the judgment debtor or o~ligor
       has an interest in specified property in the possession or custody of the person served. All
       property in which the judgment debtor or obliger is known or believed to have an interest
       then in and thereafter coming into the possession or custody of such a person, including
       any specified in the notice, and all debts of such a person, including any specified in the
       notice, then due and thereafter coming due to the judgment debtor or obliger, shall be
       subject to the notice except as set forth in subdivisions (h) and (i) of this section. Such a
       person is forbidden to make or suffer any sale, assigmnent or transfer of, or any
       interference with, any such property, or pay over or otherwise dispose of any such debt,
       to any person other than the sheriff or the support collection unit, except as set forth in
       subdivisions (h) and (i) of this section, and except upon direction of the sheriff or
       pursuant to an order of the court, until the expiration of one year after the notice is served
       upon him or her, or until the judgment or order is satisfied or vacated, whichever event
       first occurs. A judgment creditor or support collection unit which has specified personal
       property or debt in a restraining notice shall be liable to the owner of the property or the
       person to whom the debt is owed, if other than the judgment debtor or obliger, for any
       damages sustained by reason of the restraint. If a garnishee served with a restraining
       notice withholds the payment of money belonging or owed to the judgment debtor or


                                                 3
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-3
                                        2242-8
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  5 of 5
                                                                       11of 11




       obligor in an amount equal to twice the amount due on the judgment or order, the
       restraining notice is not effective as to other property or money.




Dated: December 17, 2018
                                              Joel

       The name, address, email address, and telephone number of the attorney representing
plaintiff Chevron Corporation, who issues or requests this restraining notice, are:

       Joel M. Silverstein
       Stern Kilcullen & Rufolo LLC
       325 Columbia Turnpike
       Florham Park, NJ 07932
       (973) 535-2608
       j silverstein@sgklaw.com




                                                 4
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-3
                                        2242-8
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  6 of 6
                                                                       11of 11




                                       EXEMPTION NOTICE

                                  as required by New York Law

                 YOUR BANK ACCOUNT IS RESTRAINED OR ''FROZEN"

The attached Restraining Notice or notice of Levy by Execution has been issued against your
bank account. You are receiving this notice because a creditor has obtained a money judgment
against you, and one or more of your bank accounts has been restrained to pay the judgment. A
money judgment is a court's decision that you owe money to a creditor. You should be aware
that FUTURE DEPOSITS into your account(s) might also be restrained if you do not respond to
this notice.

You may be able to "vacate" (remove) the judgment. If the judgment is vacated, your bank
account will be released. Consult an attorney (including free legal services) or visit the court
clerk for more information about how to do this.

Under state and federal law, ce1iain types of funds cannot be taken from your bank account to
pay a judgment. Such money is said to be "exempt."

DOES YOUR BANK ACCOUNT CONTAIN ANY OF THE FOLLOWING TYPES OF
FUNDS?

l. Social security;

2. Social security disability (SSD);

3. Supplemental security income (SSI);

4. Public assistance (welfare);

5. Income earned while receiving SSI or public assistance;

6. Veterans benefits;

7. Unemployment insurance;

8. Payments from pensions and retirement accounts;

9. Disability benefits;

10. Income earned in the last 60 days (90% of which is exempt);

11. Workers' compensation benefits;

12. Child support;

13. Spousal support or maintenance (alimony);

                                                 1
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-3
                                        2242-8
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  7 of 7
                                                                       11of 11




14. Railroad retirement; and/or

15. Black lung benefits.

If YES, you can claim that your money is exempt and cannot be taken. To make the claim, you
must

       (a) complete the EXEMPTION CLAIM FORM attached;

       (b) deliver or mail the form to the bank with the restrained or "frozen" account; and
       (c) deliver or mail the form to the creditor or its attorney at the address listed on the form.

You must send the forms within 20 DAYS of the postmarked date on the envelope holding this
notice. You may be able to get your account released faster if you send to the creditor or its
attorney written proof that your money is exempt. Proof can include an award letter from the
government, an annual statement from your pension, pay stubs, copies of checks, bank records
showing the last two months of account activity, or other papers showing that the money in your
bank account is exempt. If you send the creditor's attorney proof that the money in your account
is exempt, the attorney must release that money within seven days. You do not need an attorney
to make an exemption claim using the form.




                                                  2
      CaseCase
           1:11-cv-00691-LAK-RWL
               1:19-cr-00561-LAP Document
                                  Document14-3
                                           2242-8
                                               FiledFiled
                                                     08/16/19
                                                          06/18/19
                                                                PagePage
                                                                     8 of 8
                                                                          11of 11



                                                UNITED ST ATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF NEW YORK

------------------- ------------------x

CHEVRON CORPORATION,

                                       Plaintiff,
                                                                                                    11 Civ. 0691 (LAK)
             V.
                                                                                                   EXEMPTION CLAIM FORM
STEVEN DONZIGER, et al.,


                                       Defendants.
                                                                                             X


NAME AND ADDRESS OF JUDGMENT CREDITOR OR ATTORNEY

ADDRESS A:

Joel M. Silverstein
Stern Kilcullen & Rufolo LLC
325 Columbia Turnpike
Florham Park, NJ 07932


NAME AND ADDRESS OF FINANCIAL INSTITUTION

ADDRESS B:

Wells Fargo Home Mortgage, Inc.
A Division of Wells Fargo Bank, N.A.
463 Broadway
New York, NY 10013


Directions: To claim that some or all of the funds in your account are exempt, complete both
copies of this form, and make one copy for yourself. Mail or deliver one form to ADDRESS A
and one form to ADDRESS B within twenty days of the date on the envelope holding this
notice. **If you have any documents, such as an award letter, an annual statement from your
pension, paystubs, copies of checks or bank records showing the last two months of account
activity, include copies of the documents with this form. Your account may be released more
quickly .

............................................ ' ............. ...................................................................................... •· ............... .
                         ,                                   ;,




I state that my account contains the following type(s) of funds (check all that apply):
   CaseCase
        1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-3
                                        2242-8
                                            FiledFiled
                                                  08/16/19
                                                       06/18/19
                                                             PagePage
                                                                  9 of 9
                                                                       11of 11




       Social security

       Social security disability (SSD)

       Supplemental security income (SSI)

       Public assistance

       Wages while receiving SSI or public assistance

       Veterans benefits

       Unemployment insurance

       Payments from pensions and retirement accounts

       Income earned in the last 60 days (90% of which is exempt)

       Child support

       Spousal support or maintenance (alimony)

       Workers' compensation

       Railroad retirement or black lung benefits

       Other (describe exemption): _ _ _ _ _ _ _ _ _ __



I request that any correspondence to me regarding my claim be sent to the following address:




                           (FILL IN YOUR COMPLETE ADDRESS)

I certify under penalty of perjury that the statement above is true to the best of my knowledge
and belief.



DATE                                                 SIGNATURE OF JUDGMENT DEBTOR
     CaseCase
          1:11-cv-00691-LAK-RWL
              1:19-cr-00561-LAP Document
                                 Document14-3
                                          2242-8
                                              FiledFiled
                                                    08/16/19
                                                         06/18/19
                                                               PagePage
                                                                    10 of10
                                                                          11of 11



                                                  UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF NEW YORK

------------------- ------------------x

CHEVRON CORPORATION,

                                        Plaintiff,
                                                                                                      11 Civ. 0691 (LAK)
             V.
                                                                                                      EXEMPTION CLAIM FORM
STEVEN DONZIGER, et al.,


                                        Defendants.
                                                                                               X


NAME AND ADDRESS OF JUDGMENT CREDITOR OR ATTORNEY

ADDRESS A:

Joel M. Silverstein
Stern Kilcullen & Rufolo LLC
325 Columbia Turnpike
Florham Park, NJ 07932


NAME AND ADDRESS OF FINANCIAL INSTITUTION

ADDRESS B:

Wells Fargo Home Mortgage, Inc.
A Division of Wells Fargo Bank, N.A.
463 Broadway
New York, NY 10013


Directions: To claim that some or all of the funds in your account are exempt, complete both
copies of this form, and make one copy for yourself. Mail or deliver one form to ADDRESS A
and one form to ADDRESS B within twenty days of the date on the envelope holding this
notice. **If you have any documents, such as an award letter, an annual statement from your
pension, paystubs, copies of checks or bank records showing the last two months of account
activity, include copies of the documents with this f01m. Your account may be releasedmore
quickly .

...................···· ............ ····· ............................................................................... ~-·.................... ....................... .
                                                                                                                                                 ~




I state that my account contains the following type(s) of funds (check all that apply):
    CaseCase
         1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-3
                                         2242-8
                                             FiledFiled
                                                   08/16/19
                                                        06/18/19
                                                              PagePage
                                                                   11 of11
                                                                         11of 11




             Social security

             Social security disability (SSD)

             Supplemental security income (SSI)

             Public assistance

             Wages while receiving SSI or public assistance

             Veterans benefits

             Unemployment insurance

             Payments from pensions and retirement accounts

             Income earned in the last 60 days (90% of which is exempt)

             Child suppo1i

             Spousal support or maintenance (alimony)

             Workers' compensation

             Railroad retirement or black lung benefits

             Other (describe exemption): _ _ _ _ _ _ _ _ _ __



I request that any correspondence to me regarding my claim be sent to the following address:




                                                (FILL IN YOUR COMPLETE ADDRESS)

I certify under penalty of perjury that the statement above is true to the best of my knowledge
and belief.

.................................................................................................................................................................................
DATE                                                                                           SIGNATURE OF JUDGMENT DEBTOR
